By the court.

-The statute -of December 28, 1825, entitled “ an act empowering school districts to build and repair “ school houses, and. regulating schools,” enacts,that the several towns be empowered, at any legal meeting for that purpose, to divide the towns into school districts and to define the limits thereof, and the same from time to time to alter, in such manner as shall be thought fit and convenient, (1 N. H Laws 366,) and the question is, whether this power, thus given to a town, to be exercised at a legal meeting, can be delegated to the selectmen ?
That a town may appoint its selectmen a committee to divide it into school districts, and that the report of such a committee, accepted by the town at a legal meeting, may be a valid division of the town into school districts, is not doubted. But, can the doings of the committee be valid, until ratified by the town ? We are of opinion that that they cannot.
*170T’ Ivd the statute requires to be done by the town, at a l;e-gal meeting, cannot be done by a committee,

Judgmf.nl on the verdict,